Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over DULANEY ET AL (US 6,288,358 B1, previously cited), in view of LEE (US 2009/0084399 A1, previously cited), and UEBELACKER ET AL (US 2008/0146971 A1, newly cited).
	Regarding claim 1, Dulaney discloses
[method of laser shock processing a processing area 30 using remote output end 10, fig. 2], wherein the method comprises the following steps:
	step 1, firstly, applying an absorbing protective layer [opaque overlay 50, applied by opaque layer applicator 44 with paint spray nozzle 46, fig. 2; "applying an overlay (92) or locating a remote output end on a workpiece (94) may be done first", col. 7 line 22, Detailed Description; done first, prior to injection of transparent overlay 52, fig. 2] on the surface of the workpiece [workpiece 20, fig. 2];
	step 2, then, contacting an open end of a resonant cavity with the surface of the absorbing protective layer [remote output end 10, has space formed by skirt 12 and workpiece 20; formed space contacts opaque overlay 50 before introduction of transparent layer 52, fig. 2], and injecting fluid into the resonant cavity through a fluid inlet [transparent overlay 52 is water, injected by transparent layer applicator 53 with water nozzle 54; volume of water inside space formed by skirt 12 and workpiece 20 controlled by remote output end 10 and outlet 55, fig. 2];
	step 3, introducing a laser generated by a laser generating unit into the resonant cavity through a laser inlet [transferred beam 41 from lens 40 is introduced by laser beam from laser 37 and laser beam delivery means 34, fig. 2], and the laser irradiates on the absorbing protective layer after passing through the fluid [transferred beam 41 irradiates opaque overlay 50 after passing through transparent layer 52, fig. 2], and then shock waves are generated at the absorbing protective layer [transferred beam 41 vaporizes opaque overlay 50 to create expanding plasma, fig. 2], wherein the shock waves propagate ["Transparent layer 52 contains the expanding plasma resulting from the vaporization of opaque layer 50 and directs the energy to processing spot 30 whereby creating a shock wave within workpiece 20", col. 5, line 53, Detailed Description] in a propagation process A as follows:
	a part of the shock waves act on the workpiece directly to strengthen the workpiece ["Transparent layer 52 contains the expanding plasma resulting from the vaporization of opaque layer 50 and directs the energy to processing spot 30 whereby creating a shock wave within workpiece 20", col. 5, line 53, Detailed Description],
	and then repeating the above propagation process A; after the propagation process A being repeated several times ["Opaque layer applicator 44 may be used to apply fresh paint to the area to be processed 30 in subsequent laser shock processing cycles", col. 5, line 56, Detailed Description], turning off the laser generating unit ["pulse of coherent energy", col. 4 line 59, Detailed Description; laser 37 is off after completion of pulse]; and
	step 4, unloading the workpiece ["Remote output end 10 is aligned or positioned to workpiece 20 at a desired location", col. 4 line 19, Detailed Description; workpiece 20 and remote output end 10 are unaligned prior to next laser shock processing].
	However, Dulaney does not explicitly disclose
	cleaning the workpiece;
	an internal surface of the resonant cavity has an ellipsoidal shape or a paraboloidal shape;
	spherical shock waves,

	cleaning away the absorbing protective layer left on the surface of the workpiece.
	Lee discloses a method of generating reflected plasma shockwaves [method, fig. 3]; Lee teaches among other limitations
	cleaning the workpiece [substrate 120, fig. 1, cleaned by processing gas from gas supply section 440 by gas supply pipe 442 and flow control valve 444, fig. 2; "inert gas may be used to remove particles on the substrate 120", para. 0070, Description];
	another part of the shock waves propagate towards an internal surface of the resonant cavity [plasma shockwave 355 from laser focus 350 travels towards internal surfaces 420 of inner chamber 400, fig. 2], and form shock waves again after being reflected and converged by the internal surface of the resonant cavity [plasma shockwave 355 is reflected and is condensed as plasma shockwave 360 irradiated onto substrate 120, fig. 2, and para. 0082, Description],
	cleaning away the absorbing protective layer left on the surface of the workpiece [substrate 120, fig. 1, cleaned  by "reactive gas may be used to remove organic contaminants on the substrate 120", para. 0070, Description].
	Uebelacker discloses a shock wave apparatus [device 20', fig. 2]; Uebelacker teaches among other limitations
[reflector 15', fig. 2; "reflector 15' which has a parabolic shape", para. 0072, Detailed Description];
	spherical shock waves [shock wave 8', shown as a circle, fig. 2; "spherical shock wave", para. 0074, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of laser shock processing using a space formed by a skirt, of Dulaney, by adding steps of cleaning a substrate as necessary, and utilizing a reflected shockwave to irradiate a substrate, as taught by Lee, for the purpose of increasing irradiation intensity and removing unwanted substances from a workpiece, because one of ordinary skill would be motivated to enable the advantage of adding method steps which increase efficiency of laser shock processing [Lee, para. 0086, Description: "The plasma shock wave may be reflected from inner surfaces of the inner chamber and may then be irradiated onto the substrate through the shock wave irradiator. Thus, the intensity of the plasma shock wave irradiated onto the substrate may be increased, and the cleaning efficiency of the substrate may thus be improved. Further, since the plasma shock wave is reflected by the inner surfaces of the inner chamber, energy efficiency may be improved”]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of laser shock processing using a space formed by a skirt, of Dulaney, by specifying use of a parabolic reflector and of a spherical shock wave, as taught by Uebelacker, for the purpose of utilizing geometry known in the art to generate a shock wave for application to a workpiece, for the advantage of controlling the shape and energy density of the shock wave [Uebelacker, para. 0075, Detailed Description: "As the plasma bubble expands spherically and cools down, it drives a shock wave in front of it. If the expansion velocity of the plasma bubble is lower than the velocity of sound of the surrounding medium W, a spherical shock wave is released and detaches from the expanding plasma bubble ... The energy density of the shock wave is determined for a given energy by the distance of F1 from the origin point O1 of the paraboloid”].

Regarding claim 2, Dulaney, Lee, and Uebelacker discloses substantially all the limitations as set forth above, such as
the method, the step 3, the step 4, the open end of the resonant cavity, and the absorbing protective layer.
	Dulaney further discloses
	step 3’ as follows is performed once or more times:
step 3’, changing a position where the open end of the resonant cavity contacts with the absorbing protective layer, and then repeating the step 3 ["Remote output end 10 is aligned or positioned to workpiece 20 at a desired location", col. 4 line 19, Detailed Description; workpiece 20 and remote output end 10 are unaligned prior to next laser shock processing; repositioning of  remote output end 10 is able to be performed, once or more times as required, after having shock wave act on opaque layer 50].

Regarding claim 3, Dulaney, Lee, and Uebelacker discloses substantially all the limitations as set forth above, such as

	Dulaney further discloses
	a fluid outlet [remote output end 10 and outlet 55, fig. 2], and the fluid is injected through the fluid inlet and flows out through the fluid outlet in a flowing state [transparent overlay 52 is water, injected by transparent layer applicator 53 with water nozzle 54; flow of water through space formed by skirt 12 and workpiece 20 controlled by remote output end 10 and outlet 55, fig. 2].

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over DULANEY ET AL (US 6,288,358 B1, previously cited), in view of TOLLER ET AL (US 6,064,035, previously cited), and LEE (US 2009/0084399 A1, previously cited), and UEBELACKER ET AL (US 2008/0146971 A1, newly cited).
Regarding claim 4, Dulaney discloses
	a method for strengthening surfaces of a workpiece [method of laser shock processing a processing area 30 using remote output end 10, fig. 2], characterized by strengthening an upper surface [processing area 30 using remote output end 10, fig. 2], and a specific process is as follows:
	step 1, firstly, preparing an absorbing protective layer on the upper surface [opaque overlay 50, applied by opaque layer applicator 44 with paint spray nozzle 46, fig. 2; done first, prior to injection of transparent overlay 52, fig. 2]] of the workpiece [workpiece 20, fig. 2];
	step 2, then, contacting an open end of a resonant cavity with the absorbing protective layers on the upper surface [remote output end 10, has space formed by skirt 12 and workpiece 20; formed space contacts opaque overlay 50 before introduction of transparent layer 52, fig. 2], and then injecting fluid into the resonant cavities through fluid inlets respectively [transparent overlay 52 is water, injected by transparent layer applicator 53 with water nozzle 54; volume of water inside space formed by skirt 12 and workpiece 20 controlled by remote output end 10 and outlet 55, fig. 2];
	step 3, introducing a laser generated by a laser generating unit into the resonant cavities through [transferred beam 41 from lens 40 is introduced by laser beam from laser 37 and laser beam delivery means 34, fig. 2] a laser inlet, and the lasers irradiate on the absorbing protective layers after passing through the fluid [transferred beam 41 irradiates opaque overlay 50 after passing through transparent layer 52, fig. 2], and then shock waves are generated [transferred beam 41 vaporizes opaque overlay 50 to create expanding plasma, fig. 2], wherein the shock waves propagate in a propagation process A as follows:
		a part of the shock waves act on the workpiece directly to strengthen the workpiece ["Transparent layer 52 contains the expanding plasma resulting from the vaporization of opaque layer 50 and directs the energy to processing spot 30 whereby creating a shock wave within workpiece 20", col. 5, line 53, Detailed Description],
		and then repeating the above propagation process A;
		after the propagation process A being repeated several times ["Opaque layer applicator 44 may be used to apply fresh paint to the area to be processed 30 in subsequent laser shock processing cycles", col. 5, line 56, Detailed Description], turning off the laser generating units ["pulse of coherent energy", col. 4 line 59, Detailed Description; laser 37 is off after completion of pulse]; and
["Remote output end 10 is aligned or positioned to workpiece 20 at a desired location", col. 4 line 19, Detailed Description; workpiece 20 and remote output end 10 are unaligned prior to next laser shock processing].
	However, Dulaney does not explicitly disclose
	strengthening a lower surface of the workpiece concurrently:
	preparing absorbing protective layers on the lower surface of the workpiece;
	cleaning the workpiece;
	contacting open ends of two resonant cavities on the upper surface and the lower surface, and then injecting fluid into the resonant cavities through fluid inlets;
	internal surfaces of the resonant cavities have an ellipsoidal shape or a paraboloidal shape;
	spherical shock waves,
	introducing lasers generated by laser generating units through two laser inlets;
	another part of the shock waves propagate towards an internal surface of the resonant cavity, and form shock waves again after being reflected and converged by the internal surface of the resonant cavity,
	cleaning away the absorbing protective layers left on the surfaces of the workpiece.
	Toller discloses a laser peening processing cell [processing cell 10, fig. 2]; Toller teaches among other limitations
[in a modification of Dulaney, lower beam 44 processes lower surface of workpiece 40, fig. 2]:
	preparing absorbing protective layers on the lower surface of the workpiece [in a modification of Dulaney, overlay applicator 36 applies overlay to lower surface of workpiece 40, fig. 2];
	contacting open ends of two resonant cavities on the upper surface and the lower surface [in a modification of Dulaney, upper down ward facing open end of enclosure 12, and lower upward facing open end of enclosure 12 contact the upper surface and lower surface of workpiece 40, fig. 2], and then injecting fluid into the resonant cavities through fluid inlets [in a modification of Dulaney, lower beam 44 processes lower surface of workpiece 40, fig. 2];
	introducing lasers generated by laser generating units [in a modification of Dulaney, upper laser beam 44 generated by upper mirrors 46 enters enclosure 12 by upper port 42; and lower laser beam 44 generated by lower mirrors 46 enters enclosure 12 by lower port 42, fig. 2] through two laser inlets [upper port 42, and lower port 42, fig. 2];
	Lee discloses a method of generating reflected plasma shockwaves [method, fig. 3]; Lee teaches among other limitations
	cleaning the workpiece [substrate 120, fig. 1, cleaned by processing gas from gas supply section 440 by gas supply pipe 442 and flow control valve 444, fig. 2; "inert gas may be used to remove particles on the substrate 120", para. 0070, Description];
	another part of the shock waves propagate towards an internal surface of the resonant cavity [plasma shockwave 355 from laser focus 350 travels towards internal surfaces 420 of inner chamber 400, fig. 2], and form shock waves again after being reflected and converged by the internal surface of the resonant cavity [plasma shockwave 355 is reflected and is condensed as plasma shockwave 360 irradiated onto substrate 120, fig. 2, and para. 0082, Description],
	cleaning away the absorbing protective layer left on the surface of the workpiece [substrate 120, fig. 1, cleaned  by "reactive gas may be used to remove organic contaminants on the substrate 120", para. 0070, Description].
Uebelacker discloses a shock wave apparatus [device 20', fig. 2]; Uebelacker teaches among other limitations
	internal surfaces of the resonant cavities have an ellipsoidal shape or a paraboloidal shape [reflector 15', fig. 2; "reflector 15' which has a parabolic shape", para. 0072, Detailed Description];
	spherical shock waves [shock wave 8', shown as a circle, fig. 2; "spherical shock wave", para. 0074, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of laser shock processing using a space formed by a skirt, of Dulaney, by duplicating a remote output end and its space formed by a skirt, and duplicating associated structures/features/components, such as skirt, opaque overlay applicator, transparent layer applicator, laser, laser beam delivery means, the duplication being as taught by Toller, for the purpose of increasing efficiency of laser shock application, because one of ordinary skill would be motivated to enable the advantage of concurrent processing of two sides of a workpiece [Toller, col. 3 line 52, Detailed Description: "Enclosure 12 further includes at least one port 42 that permits application of a laser beam 44 through the wall of enclosure 12 and into contact with workpiece 40. As shown in FIGS. 1 and 2, various optics of the beam delivery system, such as mirrors 46, are shown for directing beam 44 to a pre-defined location on workpiece 40”]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of laser shock processing using a space formed by a skirt, of Dulaney, by adding steps of cleaning a substrate as necessary, and utilizing a reflected shockwave to irradiate a substrate, as taught by Lee, for the purpose of increasing irradiation intensity and removing unwanted substances from a workpiece, because one of ordinary skill would be motivated to enable the advantage of adding method steps which increase efficiency of laser shock processing [Lee, para. 0086, Description: "The plasma shock wave may be reflected from inner surfaces of the inner chamber and may then be irradiated onto the substrate through the shock wave irradiator. Thus, the intensity of the plasma shock wave irradiated onto the substrate may be increased, and the cleaning efficiency of the substrate may thus be improved. Further, since the plasma shock wave is reflected by the inner surfaces of the inner chamber, energy efficiency may be improved”]. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of laser shock processing using a space formed by a skirt, of Dulaney, by specifying use of a parabolic reflector and of a spherical shock wave, as taught by Uebelacker, for the purpose of utilizing geometry known in the art to generate a shock wave for application to a workpiece, for the advantage of controlling the shape and energy density of the shock wave [Uebelacker, para. 0075, Detailed Description: "As the plasma bubble expands spherically and cools down, it drives a shock wave in front of it. If the expansion velocity of the plasma bubble is lower than the velocity of sound of the surrounding medium W, a spherical shock wave is released and detaches from the expanding plasma bubble ... The energy density of the shock wave is determined for a given energy by the distance of F1 from the origin point O1 of the paraboloid”].

Regarding claim 5, Dulaney, Toller, Lee, and Uebelacker discloses substantially all the limitations as set forth above, such as
the method, the step 3, the step 4, the open end of the resonant cavity, and the absorbing protective layer.
	Dulaney further discloses
	step 3’ as follows is performed once or more times:
step 3’, changing positions where the open ends of the resonant cavities contacts with the absorbing protective layers, and then repeating the step 3 ["Remote output end 10 is aligned or positioned to workpiece 20 at a desired location", col. 4 line 19, Detailed Description; workpiece 20 and remote output end 10 are unaligned prior to next laser shock processing; repositioning of  remote output end 10 is able to be performed, once or more times as required, after having shock wave act on opaque layer 50; modification of Dulaney, and Toller teaches duplication of position, open end, resonant cavity, and absorbing protective layer].

Regarding claim 6, Dulaney, Toller, Lee, and Uebelacker discloses substantially all the limitations as set forth above, such as
the method, the resonant cavity, the step 2, the fluid, and the fluid inlet.
Dulaney further discloses
	a fluid outlet [remote output end 10 and outlet 55, fig. 2], and the fluid is injected through the fluid inlets and flows out through the fluid outlets in a flowing state [transparent overlay 52 is water, injected by transparent layer applicator 53 with water nozzle 54; flow of water through space formed by skirt 12 and workpiece 20 controlled by remote output end 10 and outlet 55, fig. 2; modification of Dulaney, and Toller teaches duplication of resonant cavity, fluid inlet, fluid outlet].

Response to Amendment
The Claims filed on 03/22/2021 are acknowledged.

Response to Argument
The Remarks/Arguments, filed on 03/22/2021, are acknowledged.

A.	With respect to the rejection of claim 1 under 35 USC 103 of Dulaney, and Lee, and of claim 4 under 35 USC 103 of Dulaney, Toller, and Lee, the Applicant argues, filed on 03/22/2021, page 7 line 16 and thereafter: ”However, in Dulaney, the space formed by the skirt 12 and the workpiece 20 is not a resonant cavity. Besides this point, please refer to lines 52-53 on column 5 of Dulaney, “Transparent layer 52 contains the expanding plasma resulting from the vaporization of opaque layer 50 and directs the energy to processing spot 30 whereby creating a shock wave within workpiece 20.” However, Dulaney does not disclose that the shock wave is a spherical shock wave, and does not disclose that another part of the shock waves propagate towards an internal surface of the space, and form shock waves again after being reflected and converged by the internal surface of the space. Applicant further submits that in Lee, please refer to paragraph [0060], “The plasma shock wave radiated from the laser focus 350 may be reflected by inner surfaces 420 of the inner chamber 400, and a portion of the reflected plasma shock wave may be irradiated onto the substrate 120 through a lower portion of the inner chamber 400”. However, please refer to Fig. 1 of Lee, obviously, the laser focus 350 is in the center of the inner chamber 400 but not one end of the inner chamber 400. Further, the inner 400 has a square shape, but not an ellipsoidal shape or a paraboloidal shape. Besides, Lee does not disclose any spherical shock waves. Thus, as Dulaney does not disclose the resonant cavity or the spherical shock wave, and the laser focus 350 is in the center of the inner chamber 400 and the inner 400 has a square shape in Lee, thus there is no inspiration of applying the inner chamber 400 of Lee into the space of formed by the skirt 12 and the workpiece 20 of Dulaney to obtain the inspiration of the resonant cavity having an ellipsoidal shape or a paraboloidal shape of the present application. In the present application, the inner surface of the resonant cavity has an ellipsoidal shape or a paraboloidal shape, thus it is capable of producing high-efficiency shock waves resonance aggregation. Besides, amended claim 1 recites: step 1, firstly, applying a absorbing protective layer on the surface of the workpiece after cleaning the workpiece; step 2, then, contacting an open end of a resonant cavity with the surface of the absorbing protective layer. That is, in the present application, applying an absorbing protective layer on the surface of the workpiece firstly, and disposing the resonant cavity secondly. However, in Dulaney, please refer to Fig.2 and lines 31-39 on column 5, “Referring now to FIG. 2, there is shown remote output end 10 with overlay system 42 to supply the opaque and transparent layers 50, 52 for laser shock processing. Opaque overlay 50 is composed of energy absorbing paint. Transparent overlay 52 is composed of water. Overlay system 42 includes opaque layer applicator 44 with paint spray nozzle 46. Opaque layer 50 is composed of paint which is applied through opaque layer applicator 44 to the area to be processed 30 on workpiece 20.” That is, in Dulaney, firstly, disposing a remote output end 10 on the workpiece 20; and then, applying a transparent layer 50 on the surface of the workpiece 20 by the opaque layer applicator 44. That is, the steps of Dulaney are different from that of the present application. In the present application, as applying an absorbing protective layer on the surface of the workpiece firstly, thus there is no need for disposing the opaque layer applicator on the resonant cavity, therefore the processes and the cost are reduced. Toller relates to the use of coherent energy pulses, as from high power pulsed lasers, in the laser peening or shock processing of solid materials, and, more particularly, to an apparatus for containing the laser peening operation. A processing cell for laser peening is thus constructed that acts as a laser peening workstation. The examiner relies Toller for various features when rejecting claims 4-6. However, Toller does nothing to cure the deficiencies noted above in the disclosure of Dulaney and/or Lee. In the present case, there is no teaching or disclosure found in either the references themselves or in the knowledge generally available to one of ordinary skill in the art, to provide “firstly, applying an absorbing protective layer on the surface of the workpiece after cleaning the workpiece ... then, contacting an open end of a resonant cavity with the surface of the absorbing protective layer, and injecting fluid into the resonant cavity through a fluid inlet, an internal surface of the resonant cavity has an ellipsoidal shape or a paraboloidal shape ... wherein the spherical shock waves propagate in a propagation process ... a part of the spherical shock waves act on the workpiece directly to strengthen the workpiece, meanwhile, another part of the spherical shock waves propagate towards an internal surface of the resonant cavity, and form spherical shock waves again after being reflected and converged by the internal surface of the resonant cavity”, as claimed in claim 1. The features of claims 1, 4 are not disclosed or suggested in the art of record. Therefore, claims 1,4 are patentable and should be allowed.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claim 1 under 35 USC 103 of Dulaney, and Lee, and of claim 4 under 35 USC 103 of Dulaney, Toller, and Lee have been fully considered and are persuasive. The rejection of claim 1 under 35 USC 103 of Dulaney, and Lee, and of claim 4 under 35 USC 103 of Dulaney, Toller, and Lee has been withdrawn. However, upon further consideration, a new grounds of rejection of claims 1, and 4 is made, in view of the newly added limitations, such as, among others: “internal surface (surfaces) of the resonant cavity has (cavities have) an elliptical shape or a paraboloidal shape", claim 1 line 7 (claim 4 line 8); and “spherical shock waves", claim 1 line 11, and claim 4 line 13. Claims 1 – 6 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 6 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of the newly cited Uebelacker reference. The Applicant's arguments are not persuasive when previously cited Dulaney, Lee, and Toller, and newly cited Uebelacker are considered, because it is respectfully argued that Dulaney, Lee, and Uebelacker disclose/suggest all the limitations in claims 1 – 3, and that Dulaney, Toller, Lee, and Uebelacker disclose/suggest all the limitations in claims 4 – 6, in a new grounds of rejection under 35 USC 103, see analysis above.
In response to Applicant’s arguments that Dulaney does not disclose a resonant cavity, it is respectfully argued that space formed by skirt 12 and workpiece 20 corresponds to a resonant cavity, see above.
In response to Applicant’s arguments that Dulaney does not disclose a spherical shock wave, and does not disclose another part of the shock waves propagates towards an [Uebelacker, spherical shock waves [shock wave 8', shown as a circle, fig. 2; "spherical shock wave", para. 0074, Detailed Description]]; and that Lee, in a modification of Delaney, teaches/suggests another part of the shock waves propagates towards an internal surface, see above: [Lee, another part of the shock waves propagate towards an internal surface of the resonant cavity [plasma shockwave 355 from laser focus 350 travels towards internal surfaces 420 of inner chamber 400, fig. 2], and form shock waves again after being reflected and converged by the internal surface of the resonant cavity [plasma shockwave 355 is reflected and is condensed as plasma shockwave 360 irradiated onto substrate 120, fig. 2, and para. 0082, Description]].
In response to Applicant’s arguments that Dulaney, and Lee do not disclose a resonant cavity having an ellipsoidal shape or a paraboloidal shape, it is respectfully argued that Uebelacker, in a modification of Dulaney, teaches/suggests an ellipsoidal or paraboloidal resonant cavity, see above: [Dulaney, an internal surface of the resonant cavity has an ellipsoidal shape or a paraboloidal shape [reflector 15', fig. 2; "reflector 15' which has a parabolic shape", para. 0072, Detailed Description]].
In response to Applicant’s arguments that Dulaney does not disclose firstly applying an absorbing protective layer, such that the steps of Dulaney are different from Applicant’s application, it is respectfully argued that the application of opaque overlay 50 is done prior to injection of transparent overlay 52, fig. 2, see above: [Dulaney, firstly, applying an absorbing protective layer [opaque overlay 50, applied by opaque layer applicator 44 with paint spray nozzle 46, fig. 2; "applying an overlay (92) or locating a remote output end on a workpiece (94) may be done first", col. 7 line 22, Detailed Description; done first, prior to injection of transparent overlay 52, fig. 2]].

Conclusion
Applicant’s amendment of claims 1, and 4 added new limitations, such as, among others: “internal surface (surfaces) of the resonant cavity has (cavities have) an elliptical shape or a paraboloidal shape", claim 1 (claim 4); and “spherical shock waves". Claims 1 – 6 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 6 are changed in scope.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
05/25/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761